                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS WOOD,                                      :         No. 3:16-cv-2450
                                                  :
                                 Plaintiff        :       (Judge Munley)
                 v.                               :
                                                  :
SGT. DETWILER, OFFICER                            :
FOGELMAN, OFFICER BROWN, :
                                                  :
                                 Defendants :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                              ORDER

        AND NOW, to wit, this 25th day of March 2019, upon consideration of

Defendants’ motion (Doc. 65) for summary judgment pursuant to Federal Rule of Civil

Procedure 56, and for the reasons set forth in the Court’s Memorandum of the same date,

it is hereby ORDERED that:

        1.      Defendants’ motion (Doc. 65) for summary judgment is GRANTED.

        2.      The Clerk of Court is directed to ENTER judgment in favor of Defendants
                and against Plaintiff.

        3.      The Clerk of Court is further directed to CLOSE this case.

        4.      Any appeal from this Order is deemed frivolous and not in good faith. See
                28 U.S.C. § 1915(a)(3).


                                         BY THE COURT:

                                         s/James M. Munley
                                         JUDGE JAMES M. MUNLEY
                                         United States District Court
